— Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered February 14, 2002, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently entered into the plea agreement and the concomitant waiver of his right to appeal all aspects of this case except his claim that his right to a speedy trial was violated. Thus, he has waived all nonjurisdictional defects in the proceedings and cannot now challenge the propriety of the court’s determination at the Wade hearing (see United States v Wade, 388 US 218 [1967]; People v Beaton, 303 AD2d 593 [2003], lv denied 100 NY2d 578 [2003]; People v Montes, 302 AD2d 610 [2003], lv denied 100 NY2d 564 [2003]).
In light of our determination, we need not reach' the defendant’s remaining contentions. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.